Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered May 23, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, inter alia, terminated the parental rights of respondent and transferred custody and guardianship of the children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Family Court. Present—Scudder, J.P, Kehoe, Gorski, Smith and Pine, JJ.